DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 6, 2022 is acknowledged.  Claims 2-4 and 6-12 are pending in the application.  Claims 1 and 5 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-4 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims employ a specific strain of Leuconostoc mesenteroides CJLM627 (KCTC 13044BP). It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Additionally, it is unclear if the starting materials were readily available to the public at the time of invention.  Thus, it is not clear if they are both known and readily available, that is, enablement standards for making and using the invention.
 It appears that a deposit was made in this application as filed as noted on P12, L13-24 and P21 of the specification and disclosed in the claims.  However, the deposit certificate does not state the conditions of the deposit, so the deposit is not considered enabling.  Thus, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  The Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure International Form-Receipt in the Case of an Original Deposit (BP/4) submitted by Applicant on May 25, 2021 is also insufficient to meet the enablement requirement.  It is a receipt and not an indication that the deposit was in fact accepted. Additionally, if the deposit was accepted under the Budapest Treaty, it is unclear if the deposit meets the US specific requirements.  See 37 CFR 1.808(b). Applicant or applicant's representative may provide assurance of 

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
Identifies declarant.

2.    States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.

3.    States that the deposited material has been accorded a specific (recited) accession number.

4.    States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5.    States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C§ 122.

6.    States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7.    That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.



Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 2 recites “CJLM627 strain (KCTC 13044BP)” at lines 2 and 4.  It is unclear whether the “KCTC 13044BP” inside the parentheses is a limitation, or if it is the same as the CJLM627 strain.  Therefore, the scope of the claim is indefinite.
Independent claim 3 has the same issue as claim 2.  Claim 3 recites “CJLM627 strain (KCTC 13044BP)” at line 2.  It is unclear whether the “KCTC 13044BP” inside the parentheses is a limitation, or if it is the same as the CJLM627 strain.  Therefore, the scope of the claim is indefinite.
Independent claim 6 has the same issue as claim 2.  Claim 6 recites “CJLM627 strain (KCTC 13044BP)” at line 2.  It is unclear whether the “KCTC 13044BP” inside the parentheses is a limitation, or if it is the same as the CJLM627 strain.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4 and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  The claims recite a strain of L. mesenteroides which has been isolated from store purchased kimchi (P10, L9-P12 L24 of the instant specification).  It is understood that various microorganisms are present in the raw materials and ingredients of kimchi.  The kimchi vegetable ingredients, such as cabbage, radish, etc., contain Leuconostoc mesenteroides, which is considered as the closest natural counterpart of the claimed L. mesenteroides strain.  When the claimed L. mesenteroides is compared to this counterpart, it is not clear if the singular mutation (claimed strain) already existed in the store purchased kimchi, or if the procedure(s) Applicant used caused the mutation.  Thus, the 101 rejection is applicable and claims are not eligible if the singular mutation already existed in the store purchased kimchi.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”).
With respect to claim 3, Park teaches a fermentation starter (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) at a concentration of 107 cfu/mL or more as recited in claim 3, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).
However, Park does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 3.
While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 (KCTC 13044BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01,  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding the limitation of a medium for culturing lactic acid bacteria as recited in claim 3, Park teaches a culture containing Leu. Mesenteroides cells in MRS broth (medium) (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity;  P1732, Fig. 1).

With respect to claim 6, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of inoculating a Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) into a medium to produce a fermentation starter as recited in claim 6, Park teaches inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
However, Park does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides 
While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 (KCTC 13044BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding the limitation of bring the fermentation starter into contact with a material to be fermented as recited in claim 6, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).

With respect to claim 8, Park teaches kimchi comprising the fermentation starter composition of claim 3 since the reference teaches kimchi produced from the Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

With respect to claim 11, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of bringing the fermentation starter composition of claim 3 into contact with material to be fermented as recited in claim 11, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  Additionally, Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”).
With respect to claim 3, Park teaches a fermentation starter (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) at a concentration of 107 cfu/mL or more as recited in claim 3, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).
However, Park does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides
It is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Regarding the limitation of a medium for culturing lactic acid bacteria as recited in claim 3, Park teaches a culture containing Leu. Mesenteroides cells in MRS broth 

With respect to claim 6, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of inoculating a Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) into a medium to produce a fermentation starter as recited in claim 6, Park teaches inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
However, Park does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 6.
It is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.  
Regarding the limitation of bring the fermentation starter into contact with a material to be fermented as recited in claim 6, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).

With respect to claim 8, Park teaches kimchi comprising the fermentation starter composition of claim 3 since the reference teaches kimchi produced from the starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig.1).  Additionally, Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

With respect to claim 11, Park 
Regarding the limitation of bringing the fermentation starter composition of claim 3 into contact with material to be fermented as recited in claim 11, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  Additionally, Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

Claims 2, 4, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”) in view of De Vuyst et al. US 20080193595 (hereinafter “De Vuyst”).
With respect to claim 2, Park teaches a fermentation starter (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) or a culture thereof as recited in claim 2, Park teaches a culture containing Leu. Mesenteroides cells (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity).
However, Park does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 2.
While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 (KCTC 13044BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.  
Regarding the limitation of one or more cryoprotectants as recited in claim 2, Park does not expressly disclose this feature.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain cryoprotective compounds (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst, to select cryoprotectants in the culture of Park with the expectation of successfully preparing a fermentation starter composition for the production of kimchi with desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select cryoprotectants because Park and De Vuyst similarly teach isolation of bacteria from fermented plant material and utilizing L. mesenteroides as starter cultures, De Vuyst teaches the cryoprotectants are preservatives for the culture (paragraph [0096]), Park teaches selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life 
Regarding the limitation of wherein the fermentation starter composition comprises Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) at a concentration of 107 cfu/mL or more as recited in claim 2, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 (KCTC 13044BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.  

With respect to claim 4, Park in view of De Vuyst are relied upon for the teachings of claim 2 and have been addressed above.
Regarding the limitation of the one or more cryoprotectants are selected from the group consisting of glycerol, trehalose, maltodextrin, powdered skim milk, and starch as recited in claim 4,  Park in view of De Vuyst teaches this limitation since De Vuyst is relied upon for the teaching of cryoprotectants as discussed above in claim 2 and additionally teaches cryoprotective compounds such as milk powder, sugars, or glycerol (De Vuyst: paragraphs [0096] and [0173]). 

With respect to claim 7, Park in view of De Vuyst teaches kimchi comprising the fermentation starter composition of claim 2 since Park teaches kimchi produced from the starter culture (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 2 (fermentation starter culture) which has been addressed above.

With respect to claim 9, Park in view of De Vuyst teaches kimchi comprising the fermentation starter composition of claim 4 since Park teaches kimchi produced from the starter culture (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 4 (fermentation starter culture) which has been addressed above.

With respect to claim 10, Park in view of De Vuyst teaches a method of preparing kimchi since Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of bringing the fermentation starter composition of claim 2 into contact with material to be fermented as recited in claim 10, Park in view of De Vuyst teaches this limitation since Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 2 (fermentation starter culture) which has been addressed above.

With respect to claim 12, Park in view of De Vuyst teaches a method of preparing kimchi since Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of bringing the fermentation starter composition of claim 4 into contact with material to be fermented as recited in claim 12, Park in view of De Vuyst teaches this limitation since Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 4 (fermentation starter culture) which has been addressed above.

Claims 3, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. “Metagenomic Analysis for Identifying Kimchi sp. during the Industrial-scale Batch Fermentation” (hereinafter “Ahn”) in view of Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”).
With respect to claim 3, Ahn teaches a fermentation starter (P8, Abstract; P10, right column; and P13, top and Isolation of Bacteria from Baechu-kimchi Samples).  
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) at a concentration of 107 cfu/mL or more as recited in claim 3, Ahn teaches a culture of Leuconostoc Mesenteroides (P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).
However, Ahn does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 3.
It is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of the CJLM627 strain was 99% identical to the 16s rRNA nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a 
Additionally, Ahn does not expressly disclose the claimed concentration of 107 cfu/ml or more as recited in claim 3.
Park teaches a fermentation starter for kimchi (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).  The culture contains 107 CFU/mL of Leu. Mesenteroides cells in MRS broth (medium) (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any portions of the disclosed range, including the instantly claimed concentration of L. mesenteroides CJLM627 strain (KCTC 13044BP), from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present as well as controlling biochemical activities during fermentation in order to develop flavor and increase shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of a medium for culturing lactic acid bacteria as recited in claim 3, Ahn teaches a culture of Leuconostoc Mesenteroides in MRS broth (medium) (P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).

With respect to claim 6, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of inoculating a Leuconostoc mesenteroides CJLM627 strain (KCTC 13044 BP) into a medium to produce a fermentation starter as recited in claim 6, Ahn teaches Leuconostoc mesenteroides was grown in MRS broth (medium) to produce a culture (P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).
However, Ahn does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 6.
It is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Further, Applicant has not disclosed how the 1% difference, which is limited to 1 nucleic acid, impacts the functionality of Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Regarding the limitation of bring the fermentation starter into contact with a material to be fermented as recited in claim 6, Ahn does not expressly disclose this feature.
Park teaches inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  The starter culture is added to cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to bring the culture of Ahn into contact with material to be fermented with the expectation of successfully preparing kimchi.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

With respect to claim 8, Ahn in view of Park teaches kimchi comprising the fermentation starter composition of claim 3 since Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples), and Park teaches Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).  Additionally, Ahn in view of Park  teaches the fermentation starter composition of claim 3 and has been addressed above.

With respect to claim 11, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of bringing the fermentation starter of claim 3 into contact with a material to be fermented as recited in claim 11, Ahn in view of Park teaches the fermentation starter composition of claim 3 and has been addressed above.  
However, Ahn does not expressly disclose the step of brining the fermentation starter composition into contact with a material to be fermented.
Park teaches a fermentation starter for kimchi comprising Leu. Mesenteroides cells in MRS broth (medium) (P1729, Abstract and Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).  The starter culture is added to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to bring the culture of modified Ahn into contact with material to be fermented with the expectation of successfully preparing kimchi.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the nd paragraph), Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

Claims 2, 4, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. “Metagenomic Analysis for Identifying Kimchi sp. during the Industrial-scale Batch Fermentation” (hereinafter “Ahn”) in view of De Vuyst et al. US 20080193595 (hereinafter “De Vuyst”) and Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”)
With respect to claim 2, Ahn teaches a fermentation starter (P8, Abstract; P10, right column; and P13, top and Isolation of Bacteria from Baechu-kimchi Samples).  
Regarding the limitation of comprising a Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) or a culture thereof as recited in claim 2, Ahn teaches a culture of Leuconostoc Mesenteroides
However, Ahn does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 2.
It is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of the CJLM627 strain was 99% identical to the 16s rRNA nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Further, Applicant has not disclosed how the 1% difference, which is limited to 1 nucleic acid, impacts the functionality of Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Regarding the limitation of further comprising one or more cryoprotectants as recited in claim 2, Ahn does not expressly disclose this feature.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst, to select cryoprotectants in the culture of Ahn with the expectation of successfully preparing a fermentation starter composition for the production of kimchi with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select cryoprotectants because Ahn and De Vuyst similarly teach isolation of bacteria from fermented plant material and  L. mesenteroides cultures, De Vuyst teaches the cryoprotectants are preservatives for the culture (paragraph [0096]) and regulating fermentation of plant material by adding Leuconostoc mesenteroides to the plant material (paragraphs [0001], [0009], [0024], and [0037]-[0039]), Ahn 
Regarding the limitation of wherein the fermentation starter composition comprises Leuconostoc mesenteroides CJLM627 strain (KCTC 13044BP) at a concentration of 107 cfu/mL or more as recited in claim 2, Ahn does not teach the claimed L. mesenteroides strain.  However, it is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of the CJLM627 strain was 99% identical to the 16s rRNA nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Further, Applicant has not disclosed how the 1% difference, which is limited to 1 nucleic acid, impacts the functionality of Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Additionally, modified Ahn does not expressly disclose the claimed concentration of 107 cfu/ml or more as recited in claim 2.
Park teaches a fermentation starter for kimchi (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).  The starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any portions of L. mesenteroides CJLM627 strain (KCTC 13044BP), from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present as well as controlling biochemical activities during fermentation in order to develop flavor and increase shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 4, Ahn in view of De Vuyst and Park are relied upon for the teachings of claim 2 and have been addressed above.
Regarding the limitation of the one or more cryoprotectants are selected from the group consisting of glycerol, trehalose, maltodextrin, powdered skim milk, and starch as Ahn in view of De Vuyst and Park teaches this limitation since De Vuyst is relied upon for the teaching of cryoprotectants as discussed above in claim 2 and additionally teaches cryoprotective compounds such as milk powder, sugars, or glycerol (De Vuyst: paragraphs [0096] and [0173]). 

With respect to claim 7, Ahn in view of De Vuyst and Park teaches kimchi comprising the fermentation starter composition of claim 2 since Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples), and Park teaches Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).  Additionally, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 2 and has been addressed above.

With respect to claim 9, Ahn in view of De Vuyst and Park teaches kimchi comprising the fermentation starter composition of claim 4 since Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples), and Park teaches Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Introduction; P1730, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 4 and has been addressed above.

With respect to claim 10, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of bringing the fermentation starter of claim 2 into contact with a material to be fermented as recited in claim 10, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 2 and has been addressed above.  
However, modified Ahn does not expressly disclose the step of brining the fermentation starter composition into contact with a material to be fermented.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain cryoprotective compounds such as milk powder, sugars, or glycerol (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
Park teaches a Leu. Mesenteroides starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  The starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  The starter culture is added to the cabbage for kimchi 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst and Park, to bring the culture of modified Ahn into contact with material to be fermented with the expectation of successfully preparing kimchi.  One of ordinary skill in the art would have been motivated to do this because De Vuyst, Park, and Ahn similarly teach fermentation and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), De Vuyst teaches regulating fermentation of plant material by adding Leuconostoc mesenteroides to the plant material (paragraphs [0001], [0009], [0024], [0037]-[0039], and [0093]-[0096]),  Ahn 
With respect to claim 12, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of bringing the fermentation starter of claim 4 into contact with a material to be fermented as recited in claim 12, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 4 and has been addressed above.  
However, modified Ahn does not expressly disclose the step of brining the fermentation starter composition into contact with a material to be fermented.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain cryoprotective compounds such as milk powder, sugars, or glycerol (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
Park teaches a Leu. Mesenteroides starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  The starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  The starter culture is added to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst and Park, to bring the culture of modified Ahn into contact with material to be fermented with the De Vuyst, Park, and Ahn similarly teach fermentation and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), De Vuyst teaches regulating fermentation of plant material by adding Leuconostoc mesenteroides to the plant material (paragraphs [0001], [0009], [0024], [0037]-[0039], and [0093]-[0096]),  Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Response to Arguments
Applicant’s arguments filed January 6, 2022 have been fully considered, but they are unpersuasive.
Applicant argues Applicant did not select the CJLM627 strain based on its suitability for its intended use known in the art and disclosed by Park.  As the selection criterion or use of the L. mesenteroides strain, Park suggests whether it has an activity that can inhibit the growth of other microorganisms, that is, whether it has antifungal and antimicrobial activities or not.  Therefore, by the examiner's own interpretation, the intended use disclosed by Park is to develop flavor, increase shelf life, and improve taste and quality. There is no evidence on this record that the use of the CJLM627 strain as in claim 2 is suitable to maximize those goals. Therefore, the office action analysis fails.  Instead, the present application makes clear that the problem it sets out to solve is different from those; the problem is the amount of gas produced during distribution.  The goal is explicit in the present application.  The inventors of the present application discovered they could address the gas problem, not by the means known in the art (packaging technology, valves, etc.), but by choosing a specific strain Leuconostoc mesenteroides. That is novel and non-obvious. Even if the gas problem was known, nobody had suggested addressing that problem by choosing a specific strain Leuconostoc mesenteroides. There is no teaching whatsoever in the art of record that suggests that solution to the gas problem, definitely not in Park. By the examiner's own interpretation, the intended use disclosed by Park does not include reducing gas.  The precise point applicant is making is that following the suggestion of the prior art (Park, etc.) would lead in a different direction, not to the claimed invention. There is no evidence on this record that following the suggestions of Park would lead to the fermentation starters of claim 2. There is no evidence that the fermentation starter of claim 2 is well suited for the intended uses described in Park; therefore, there is no reason to follow Park to end on the fermentation starter of claim 2. The suggestions of Park lead in a direction that landed Park on the LK93 strain.  There is no evidence that the advantage obtained by applicant, gas reduction, would flow naturally from following the suggestions of the prior art including Park (P4-P7).
Examiner disagrees.  As shown above, Park in view of De Vuyst, which is relied upon for the teaching of the cyroprotectant, suggests the fermentation starter of claim 2.  As previously discussed, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi and cultured (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  Additionally, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present.  Biochemical activities are controlled during fermentation in order to develop flavor and increase shelf life.  Leuconostoc mesenteroides (lactic acid bacteria) starter culture has been used to produce kimchi in order to improve the taste and quality of kimchi.  Lactic acid bacteria starter cultures are selected to extend shelf life of kimchi (P1729, Introduction).  Thus, the use of any one of the 16  isolated  L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, in a starter culture for the production of kimchi as discussed in Park would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention because it would amount to nothing more than a use of a known bacteria for its intended use in a known environment (as a fermentation starter culture) to accomplish entirely expected result L. mesenteroides in Park and the claimed invention are similar since Park, as shown above, teaches using L. mesenteroides (lactic acid bacteria) starter culture to produce kimchi in order to improve the taste and quality of kimchi as well as selecting lactic acid bacteria starter cultures to extend shelf life of kimchi (P1729, Introduction) and the instant specification indicates that kimchi is a food prepared by the fermentative action of microorganisms, in which the microorganisms may act to degrade the components of the food and synthesize new components to improve the nutritive value, preference, and storage stability of the food (P1, L10-14) as well as using the claimed L. mesenteroides strain to improve storage stability and the taste quality of kimchi (P9, L13-P10, L1; P18, L3-6; and P19, L18-22).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant is reminded the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
Applicant argues even if kimchi including some amount of the CJLM627 strain was in fact in the prior art, there is no evidence on this record of fermentation starter having a relatively large amount of CJLM627 strain as claimed.  The fermentation starter of claim 2 comprising the CJLM627 strain at a concentration of 107 cfu/ml or more, is novel because it is not taught in the prior art. The fermentation starter comprising the CJLM627 strain at a concentration of 107 cfu/ml or more is moreover non-obvious because there is no teaching in the prior art that would prompt the person of ordinary skill to produce such a fermentation starter. The LK93 strain of Park may be better suited for the intended uses known in the art. But the fermentation starter comprising the CJLM627 strain at a concentration of 107 cfu/ml or more is better suited for the reduction of gas. The claimed fermentation starters of claims 2 are, thus, both novel and non-obvious. The suggestions of Park lead in a direction that landed Park on the LK93 strain. There is no evidence that the suggestions of Park would lead in the direction of the fermentation starters comprising the CJLM627 strain at a concentration of 107 cfu/ml or more of claim 2 (P4, 4th paragraph; and P6, 2nd paragraph – P7, top).
Examiner disagrees.  As previously discussed, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi and cultured (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  Additionally, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730) which falls within the claimed range.
Applicant argues there is no evidence on this record of anybody previously inoculating (i.e., artificially introducing) the CJLM627 strain into a medium to produce a fermentation starter.  For example, even if in the prior art supermarket kimchi or even in the kimchi of Park, CJLM627 strain was unintentionally cultured, at no point in the prior art of record was CJLM627 strain inoculated (i.e., artificially introduced) into a medium in preparation for culturing (P7).
Examiner disagrees.  As discussed above, Park clearly teaches inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793       

/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793